Name: Commission Regulation (EC) No 253/94 of 3 February 1994 amending Regulation (EEC) No 2783/93 opening a standing invitation to tender for the resale on the internal market of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 /12 Official Journal of the European Communities 4. 2. 94 COMMISSION REGULATION (EC) No 253/94 of 3 February 1994 amending Regulation (EEC) No 2783/93 opening a standing invitation to tender for the resale on the internal market of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by intervention agencies ; Whereas, in view of the quantities of durum wheat offered for sale under the different tendering procedures by the italian intervention agency and of the interest of operators therein, the quantity sold under Commission Regulation (EEC) No 2783/93 0, as last amended by Regulation (EC) No 3571 /93 (*), should be reduced with a view to re ­ disposal in a future sale ; Whereas it is necessary to fix a later date as the final date for processing in the other Member States provided for under Regulation (EEC) No 2783/93 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2783/93 is hereby amended as follows : 1 . in Article 1 ( 1 ), '400 000 tonnes' is replaced by '300 000 tonnes' ; 2. the second indent of Article 1 (2) is replaced by the following : '  processing must be carried out by 30 June 1994 at the latest, except in cases of force majeure,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p . 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p . 1 . O OJ No L 252, 9 . 10 . 1993, p. 17. (6) OJ No L 326, 28 . 12. 1993, p. 7.